Citation Nr: 9915683	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for headaches.

2.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

3.  Entitlement to a disability rating in excess of 20 
percent for a right shoulder disorder.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to March 
1978, from March 1981 to March 1985, and from January 1988 to 
August 1990.  Additionally, the evidence on file indicates 
that the veteran has other periods of unverified service.

Service connection was granted for headaches, hypertension, 
and a right shoulder disorder by an August 1991 rating 
decision.

The veteran's original claim of entitlement to service 
connection for PTSD was denied by a January 1996 rating 
decision.  He did not perfect a timely appeal from this 
decision.  Accordingly, the decision became final.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in February 1999, a transcript 
of which is of record.  At this hearing, the veteran raised 
the issues of entitlement to service connection for a 
psychiatric disorder as secondary to his service-connected 
disabilities, entitlement to a separate disability rating for 
reflex sympathetic dystrophy of the right shoulder, and 
entitlement to a total rating based upon individual 
unemployability.  As these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
headaches, hypertension, and right shoulder disorder are more 
disabling than contemplated by the current evaluations.  
Therefore, his claims for increased evaluations are well-
grounded.  Consequently, VA has a statutory duty to assist 
the veteran in the development of these claims.  38 U.S.C.A. 
§ 5107(a).

The governing regulations provide that an appeal consists of 
a timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1998).  In order to 
perfect an appeal, the appellant must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of its determination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302 
(1998).  A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (1998).

Following the February 1998 rating decision, a Notice of 
Disagreement was received from the veteran's representative 
in March 1998.  However, this document only addressed the 
veteran's claim regarding his headaches.  Accordingly, the 
July 1998 Statement of the Case only addressed this issue.  
However, in his July 1998 VA Form 9, Appeal to the Board, the 
veteran not only provided contentions regarding his 
headaches, but also for his hypertension, right shoulder, and 
PTSD.

The Board finds that the veteran's July 1998 VA Form 9 not 
only qualifies as a Substantive Appeal regarding his 
headaches, but also as a Notice of Disagreement for his 
claims regarding hypertension, right shoulder disorder, and 
PTSD.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  However, 
a review of the documents on file shows that no Statement of 
the Case was ever issued to the veteran on these issues.  
Therefore, these issues must be remanded to the RO for 
appropriate procedural compliance, including the issuance of 
a Statement of the Case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§§ 19.26, 19.29, and 19.30.  Once the RO issues a Statement 
of the Case regarding the underlying issues, the veteran will 
be able to obtain appellate review by filing a VA Form 9 or 
its equivalent with the RO.

With respect to the issue of entitlement to a disability 
rating in excess of 10 percent for headaches, the Board notes 
that the veteran underwent a VA neurological examination 
regarding this claim in November 1997.  It is also noted that 
he underwent VA examinations for his right shoulder and 
hypertension in November 1997 as well.  However, at his 
February 1999 personal hearing, the veteran contended that 
all of these examinations were inadequate.  For example, it 
was noted that the veteran's claims folder was not available 
to the examiners.  It was also noted, in regard to the right 
shoulder examination, that the examiner reported that no 
statement could be made in accordance with the DeLuca 
memorandum because it would be pure speculation on the part 
of the examiner.

The Board notes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") pointed 
out that in evaluating disabilities of the musculoskeletal 
system the examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40 and 4.45.  Those 
regulations, in part, require consideration of limitation of 
movement, weakened movement, excess fatigability, and 
incoordination, and pain, due exclusively to the service-
connected disability.  A VA examination report must provide 
detailed information -- not only with regard to any 
functional loss, but any limitation of function due to pain, 
weakness, fatigability, and incoordination, pain on use and 
movement of the joint affected during flare-ups -- in order 
to permit an equitable evaluation of the veteran's claim.  
See DeLuca at 206.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case which addresses the issues of 
entitlement to a disability rating in 
excess of 10 percent for hypertension, 
entitlement to a disability rating in 
excess of 20 percent for a right shoulder 
disorder, and whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for PTSD.  This document 
should include a summary of the 
applicable law and regulations, with 
appropriate citations, and a discussion 
of the applicability of such law and 
regulations to the underlying issues.  
The veteran should also be informed that 
he must file a VA Form 9 or its 
equivalent within sixty (60) days from 
the date the Statement of the Case is 
issued in order to perfect his appeal as 
to these issues.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
headaches.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

If and only if the veteran perfects a 
timely substantive appeal on his 
hypertension and right shoulder claims, 
the RO should also secure any additional 
records regarding treatment for those 
disabilities.

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his headaches.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

If and only if the veteran perfects a 
timely substantive appeal on his 
hypertension and right shoulder claims, 
he should be afforded new VA examinations 
to determine the current nature and 
severity of those disabilities as well.  
The claims folder should be made 
available to the respective examiners for 
review before these examinations.  With 
respect to the right shoulder 
examination, it is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal, in 
light of any additional evidence added to 
the records assembled for appellate 
review.

Thereafter, this case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


